Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, and 15 of the current application teach similar subject matter as the prior art of Nikoulina et al. (US 8,713,037), Castelli et al. (US 8,660,836), and Moore (US 7,957,953).  However the prior art fails to teach “the processor identifying a set of engine parameters, where operational characteristics of each engine of a set of candidate translation engines are represented by a distinct set of values of the engine parameters, and where the content source is associated with weightings that each represent a relative importance, to the content source, of a corresponding parameter of the engine parameters; the processor selecting a translation engine by optimizing the weightings, where the selected engine is an engine, of the set of candidate engines, that is associated with values of the engine parameters that most closely match the optimized weightings” as recited in claims 1, 8, and 15.
Claims 2-7, 9-14, and 16-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Moore et al. (US 2007/0083357) discloses a weighted linear word alignment model linearly combining weighted features to score a word alignment for a bilingual aligned pair of text fragments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SATWANT K SINGH/Primary Examiner, Art Unit 2672